ICJ_080_CertainPhosphateLands_NRU_AUS_1993-09-13_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER OF 13 SEPTEMBER 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
A PHOSPHATES A NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 13 SEPTEMBRE 1993
Official citation :

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 13 September 1993, I.C.J. Reports 1993, p. 322

Mode officiel de citation:

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 13 septembre 1993, C.L.J. Recueil 1993, p. 322

 

Sales number
ISSN 0074-4441 N° de vente : 63 9
ISBN 92-1-070698-6

 

 

 
1993
13 September
General List
No. 80

322

INTERNATIONAL COURT OF JUSTICE
YEAR 1993

13 September 1993

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER

Present: President Sir Robert JENNINGS; Vice-President ODA; Judges
SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA, AJIBOLA,
HERCZEGH; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court, and to Article 88
of the Rules of Court,

Having regard to the Application filed in the Registry on 19 May 1989
by the Republic of Nauru instituting proceedings against the Common-
wealth of Australia in respect of a “dispute . .. over the rehabilitation of
certain phosphate lands [in Nauru] worked out before Nauruan indepen-
dence”,

Having regard to the Judgment given by the Court on 26 June 1992 on
certain preliminary objections submitted by the Commonwealth of
Australia;

Whereas by a joint notification filed in the Registry on 9 September
1993 the Republic of Nauru and the Commonwealth of Australia
informed the Court that they had, in consequence of having reached a

4
323 PHOSPHATE LANDS IN NAURU (ORDER 13 IX 93)

settlement, agreed to discontinue the proceedings initiated by the Appli-
cation filed on 19 May 1989,

Places on record the discontinuance, by agreement of the Parties, of the
proceedings initiated on 19 May 1989 by the Republic of Nauru against
the Commonwealth of Australia; and

Directs that the case be removed from the list.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of September, one
thousand nine hundred and ninety-three, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to
the Government of the Republic of Nauru and the Government of the
Commonwealth of Australia, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
